Case 1:20-cr-00645-PAE Document 82 Filed 07/27/21 Page 1of4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
“Ver OF FORFEITURE/
: MONEY JUDGMENT
JOHN NUGENT,
S120 Cr. 645 (PAE)
Defendant.
eee ee eee eee eee eee ee eee ee ee ee eee x

WHEREAS, on or about February 3, 2021, JOHN NUGENT (the “Defendant”),
among others, was charged in a two-count Superseding Indictment, $1 20 Cr. 645 (PAE) (the
“Indictment”), with conspiracy, in violation of Title 18, United States Code, Section 371 (Count
One); and federal program fraud, in violation of Title 18, United States Code, Sections
666(a)(1)(A) and 2 (Count Two);

WHEREAS, the Indictment included a forfeiture allegation as to Counts One and
Two of the Indictment, seeking, forfeiture to the United States, pursuant to Title 18, United States
Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461, of all property, real
and personal, that constitutes or is derived from proceeds traceable to the commission of the
offenses charged in Counts One and Two of the Indictment, including but not limited to a sum of
money representing the amount of proceeds traceable to the commission of the offenses charged
in Counts One and Two of the Indictment;

WHEREAS, on or about July 8, 2021, the Defendant pled guilty to Count One of
the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit
to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28

United States Code, Section 2461(c): (i) a sum of money equal to $34,094.21 in United States
Case 1:20-cr-00645-PAE Document 82 Filed 07/27/21 Page 2 of 4

currency, representing proceeds traceable to the commission of the offense charged in Count One
of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $34,094.21 in United States currency representing the amount of proceeds traceable to
the offense charged in Count One of the Indictment that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Thomas McKay of counsel, and the Defendant, JOHN NUGENT, and his counsel,
William Wexler, Esq., that:

1. As aresult of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $34,094.21 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the Defendant personally obtained, shall be entered
against the Defendant.

2. Pursuant to Rule 32,.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JOHN
NUGENT, and shall be deemed part of the sentence of the Defendant, and shall be included in the
judgment of conviction therewith.

3. All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals
Case 1:20-cr-00645-PAE Document 82 Filed 07/27/21 Page 3 of 4

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number,

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federa! Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
Case 1:20-cr-00645-PAE Document 82 Filed 07/27/21 Page 4of4

8. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: ud. “ V zy 21

Thomas McKay ATE
Paul M. Monteleoni

Aline Flodr

Assistant United States Attorneys

One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2268

 

 

 

 

JOHN NUGENT
By: h- 4 42> (02 |
Jgfhn Nugent DATE. |
By: Wey 2 Z/
William Wexiér, Esq. AVE
Attorney for Defendant
SO ORDERED: | 7 po
Ph 1. Crard [7/2]
HONORABLE PAUL AYENGELMAYER DATE

UNITED STATES DISTRICT JUDGE
